DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status:
Claims 1-14, 16-22, 24-27 are canceled.
Claims 28-33 are newly added.
Claims 15, 23, and 28-33 are pending and they are examined as following.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
“The first mechanism 2 guides the head 5 along at least a predetermined two-dimensional plane (for example, an XY plane). The second mechanism 3 has a rotational axis W and guides the rotation of the head 5. When the first mechanism 2 is used, the head 5 can be moved in a curved manner in at least a two-dimensional plane (for example, an XY plane). When the second mechanism 3 is used, the head 5 can rotate 360° or more around a rotational axis W along with the optical cable 41 and the material 62.”
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

The drawings are objected to because the drawings do not show every feature of the invention specified in the specification, such as second mechanism 3, cavity unit 30, rotating body 31, supporting body 32, and motor 33 are designate to the same part in figure 1, and drawings do not show the detail of second mechanism 3, cavity unit 30, rotating body 31, supporting body 32, and motor 33.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

(ii) “the tilting mechanism is attached to the cavity unit and is configured to change an angle of the head with respect to the rotational axis” in claim 23;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) Line 23 of pages 8 to line 6 of page 9 discloses “The first mechanism 2 can include a two-dimensional actuator which can move in an X direction and a Y direction (for example, a unit obtained by combining an XY stage and a single-axis actuator). Alternatively, the first mechanism 2 can include a three-dimensional actuator which can move in the X direction, the Y direction, and the Z direction (for example, a unit obtained by combining an XYZ stage and a single-axis actuator). Alternatively, the first mechanism 2 can be configured to include an articulated robot. In an example of a single-axis actuator, the first mechanism 2 can include a carrier unit obtained by integrally combining a ball screw, a linear guide, and a support bearing.”
(ii) Lines 5-8 on page 17 discloses “The head axis tilting mechanism 4 is a common integral supporting body including the laser welding head 5 and the welding filler feeding mechanism 6 configured to supply the welding material 62 and can be moved in an arbitrary direction using a servomotor 33 configured to rotatably drive the hollow unit 30.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the limitation "the cavity unit of the cavity” is insufficient antecedent basis for this limitation in the claim. In addition, the claim does not structurally nor functionally define the limitation “cavity unit”, it is unclear the metes and bounds of “cavity unit”, and therefore the claim is indefinite.
“cavity unit” will be interpreted to be any structure having a space.

Regarding claim 32, the limitation "the rotating body of the hollow motor” is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination, the term “rotating body of the hollow motor” will be interpreted to be the motor comprising a rotating hollow body.

Regarding claims 29-31 and 33, the claims are rejected due to their dependency on an indefinite claim as shown above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onodera (JP 09108869 A) (Previously cited).

    PNG
    media_image1.png
    230
    309
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    378
    244
    media_image2.png
    Greyscale

Regarding claim 28, Onodera teaches a laser machining method comprising: 
providing a laser machining apparatus (laser machining apparatus 1) that includes: 
a head (laser machining head 11) having an optical outlet (optical outlet; see the annotation of fig.2) from which laser light is output (laser beam emits from the optical outlet); 
an optical cable (optical fiber 21) attached to the head (laser machining head 11); 
a nozzle (filler wire feeding nozzle 13) attached to the head (laser machining head 11) to direct a material supplied to a target (filler wire feeding nozzle 13 is configured to feed filler wire); and 
a moving mechanism (robot 3 and main body 23) having a cavity unit (main body 23 has a space in side) having a rotational axis (see fig.1, the robot 3 is rotatable along rotational arrow A, B, and C, and each rotation movement defines a rotaional axis.); 
controlling the moving mechanism of the laser machining apparatus by: 
(See fig.1 and lines 217-219 of translation, robot 3 is configured to move laser processing head 11 along the rotational arrows in figure 1.); and 
 (b) while the head moves in the curved manner in at least the two-dimensional plane, rotating the head (laser machining head 11) and the nozzle (filler wire feeding nozzle 13) around the rotational axis (rotational axis; see the annotation of fig.1) in a state in which the optical cable (optical fiber 21) and the material (feed filler wire) are inserted through the cavity of the cavity unit and in which an angle of a laser irradiation axis of the laser light is inclined with respect to the rotational axis (optical fiber 21 and feed filler wire are inserted through the main body 23, and an angle of a laser irradiation axis of the laser light is inclined with respect to the rotational axis when the robot 3 rotated along arrow B.)  

Regarding claim 29, Onodera teaches the moving mechanism (robot 3 and main body 23 is controlled so that a location of at least one of the optical outlet of the head and a distal end of the nozzle is upheld in front of a machining position while the head moves in the curved manner in at least the two-dimensional plane (See fig.1, the robot 3 is configured to move laser processing head 11 with the optical outlet along the rotational arrows A, B, and C to a location so that a distal end of the nozzle is upheld in front of a machining position while the head moves in the curved manner in at least the two-dimensional plane.)

Regarding claim 30, Onodera teaches the moving mechanism is controlled so that an irradiation direction of the laser light is in a tangential direction of a curved line of (See fig.1, the robot 3 is configured to move laser processing head 11 with the optical outlet along the rotational arrows A, B, and C to a location so that an irradiation direction of the laser light is in a tangential direction of a curved line of a curved machining target.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (AAPA) in view of Onodera (JP 09108869 A) and Krebs (US 2017/0191527).
 
    PNG
    media_image3.png
    320
    241
    media_image3.png
    Greyscale

Regarding claim 31, the application specification discloses a prior art shown in fig.7A, teaches a method for manufacturing a bearing, the method comprising: 
(roller; see the annotation of fig.7A) between an inner ring (inner ring; see the annotation of fig.7A) and an outer ring (outer ring; see the annotation of fig.7A); and 
joining a plate member (plate member; see the annotation of fig.7A) and an end portion of a pin (pin 300), which is inserted into the roller (roller).
the prior art shown in fig.7A does not teach using the laser machining method according to claim 28.
However, Onodera teaches using the laser machining member of claim 28 (See the rejection of claim 28)
Krebs teaches a method for manufacturing a bearing including using laser welding process (See para.[0019] “The production of the cage is preferably carried out by means of a 3-D-printing process. Also, a metal laser sintering process, a metal laser melting process or a plastic laser sintering process can be employed. Also, a stereo-lithographic process is possible.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the method of the prior art of joining a plate member and a pin with using laser machining member as taught of Onodera in bearing manufacturing as taught of Krebs, in order to provide precision and high strength weld, since applying a known technique to a method ready for improvement to yield predictable results involve only routine skill in the art.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onodera in view of Saito (US 20160101526) (newly cited).
Regarding claim 32, Onodera teaches a laser machining method comprising: 
providing a laser machining apparatus (laser machining apparatus 1) that includes: 
a head (laser machining head 11) having an optical outlet (optical outlet; see the annotation of fig.2) from which laser light is output (laser beam emits from the optical outlet); 
an optical cable (optical fiber 21) attached to the head (laser machining head 11); 
a nozzle (filler wire feeding nozzle 13) attached to the head (laser machining head 11) to direct a material supplied to a target (filler wire feeding nozzle 13 is configured to feed filler wire); and 
a moving mechanism (robot 3 and main body 23) having a rotational axis (see fig.1, the robot 3 is rotatable along rotational arrow A, B, and C, and each rotation movement defines a rotaional axis.);; 
controlling the moving mechanism of the laser machining apparatus by: 
(a) moving the head in a curved manner in at least a two-dimensional plane (See fig.1 and lines 217-219 of translation, robot 3 is configured to move laser processing head 11 along the rotational arrows in figure 1.); and 
(b) while the head moves in the curved manner in at least the two-dimensional plane, rotating the head (laser machining head 11) and the nozzle (filler wire feeding nozzle 13) around the rotational axis (rotational axis; see the annotation of fig.1) in a state in which the optical cable (optical fiber 21) and the material (feed filler wire) are inserted through a rotating body (optical fiber 21 and feed filler wire are inserted through the main body 23.)  .  
Onodera does not explicitly teach the moving mechanism having a motor having a rotating body which is a hollow shaft.
However, in the same field of endeavor of welding device, Saito teaches disclose a robot and robot system (abstract), comprises a moving mechanism (robot 1) having a motor (driving device 250) having a rotating body which is a hollow shaft (See fig,2A, driving device 250 including a hollow motor having a rotating body which is a hollow shaft).

    PNG
    media_image4.png
    635
    438
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    231
    190
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the moving mechanism as taught of Onodera with a moving mechanism having a motor having a rotating body which is a hollow shaft as taught of Saito, in order to provide a driving unit to provide .

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant admitted prior art (AAPA) in view of Onodera, Saito, and Krebs (US 2017/0191527) (previously cited).
Regarding claim 33, AAPA discloses a prior art shown in fig.7A, teaches a method for manufacturing a bearing, the method comprising: 
arranging a roller (roller; see the annotation of fig.7A) between an inner ring (inner ring; see the annotation of fig.7A) and an outer ring (outer ring; see the annotation of fig.7A); and 
joining a plate member (plate member; see the annotation of fig.7A) and an end portion of a pin (pin 300), which is inserted into the roller (roller).
the prior art shown in fig.7A does not teach using the laser machining method according to claim 32.
However, the modification of Onodera and Saito teaches using the laser machining member of claim 32 (See the rejection of claim 32)
Krebs teaches a method for manufacturing a bearing including using laser welding process (See para.[0019] “The production of the cage is preferably carried out by means of a 3-D-printing process. Also, a metal laser sintering process, a metal laser melting process or a plastic laser sintering process can be employed. Also, a stereo-lithographic process is possible.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the method of the prior art of joining a plate member and a pin with using laser machining member as taught of the modification of Onodera and Saito in bearing manufacturing as taught of Krebs, in order to provide precision and high strength weld, since applying a known technique to a method ready for improvement to yield predictable results involve only routine skill in the art.

Allowable Subject Matter
Claims 23 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts on the record alone or in combination do not teach the limitation of providing a laser machining apparatus that includes a moving mechanism having a driving portion, a first mechanism and a second mechanism, the first mechanism being configured to allow the head to move in a curved manner in at least a two-dimensional plane, the second mechanism having a rotational axis and a cavity unit that has a body having a cavity provided along at least the rotational axis, wherein a tilting mechanism is arranged between the cavity unit and the head, the tilting mechanism is attached to the cavity unit and is configured to change an angle of the head with respect to the rotational axis; and controlling the moving mechanism of the laser machining apparatus by (a) moving the head in a curved manner in at least a two-dimensional plane; and (b) rotating, all together, the head, the nozzle and the tilting mechanism 360° or more around the rotational axis in a state in which the optical cable and the material are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/           Examiner, Art Unit 3761            

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726